Case 3:18-cv-00514-RCJ-CLB Document 29 Filed 08/10/21 Page 1 of 3
Case 3:18-cv-00514-RCJ-CLB Document 29 Filed 08/10/21 Page 2 of 3
               Case 3:18-cv-00514-RCJ-CLB Document 29 Filed 08/10/21 Page 3 of 3
 '   I




 1       JAMAL DAMON HENDRIX,
                                                                   Case No. 3:20-cv-00091-MMD-CLB
 2                             Plaintiff,

 3       vs.

 4       DANIEL SCHMIDT, et al.,

 5
                               Defendants.


 7       JAMAL DAMON HENDRIX,
                                                                   Case No. 3:20-cv-00574-MMD-WGC
 8                             Plaintiff,

 9       vs.

10       DAVID DRUMMOND, et al.,

11
                               Defendants
12

13              IT IS HEREBY STIPULATED by and between Jamal Damon Hendrix, in proper person, and

14       Defendants, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and

15       Douglas R. Rands, Senior Deputy Attorney General, hereby stipulate and agree, that the above-

16       captioned actions should be dismissed with prejudice, by order of this Court, with each party to bear

17       his own costs.

18
19       DATED this j rd day of August, 2021                   DATED this 10th day of August, 2021

20
                                                               AARON D. FORD
21                                                             Attorney General
22
23                                                             By /s/ Douglas R. Rands
                                                               DOUGLAS R. RANDS, Bar No. 3572
                                                               Senior Deputy Attorney General
25                                                             Attorneys for Defendants

26        IT IS SO ORDERED.
27
          Dated: 8/10/2021                                      _________
28                                                              Chief U.S. District Judge

                                                           3
